DETAILED ACTION
Election/Restriction

Applicant’s arguments, filed 11/9/20, with respect to a restriction requirement of claims 8, 12-17, 20-21, 23-26, 30-31 and 34-37 have been fully considered and are persuasive.  Therefore, claims 8, 12-17, 20-21, 23-26, 30-31 and 34-37 are now pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 16, line 5, the language, “preferentially” is unclear.

Claim Objections
Claims are objected to because of the following informalities:  
Throughout the claims, the word “polariser” should change to -- polarizer --.
In claim 8, line 3, “a bicone” should change to – the bicone--.
In claim 17, line 4, “a bicone” should change to – the bicone--.
In claim 21, line 3, “a bicone” should change to – the bicone--.
In claim 26, line 3, “a polariser” should change to – the polarizer--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conroy et al  (5,767,814) [cited by applicant].
Conroy et al in disclose a bicone antenna comprising two radiating surfaces (top and bottom of a bicone antenna); and four feeds 1105a-d, each of the four feeds being electrically connected to the two radiating surfaces, at least one of the radiating surfaces defines a circumferential apex that surrounds a center of the radiating surface, the feeds being arranged on the circumferential apex (figure 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 12-17, 20-21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of Ebrahim et al “Wideband omnidirectional … two approaches” in view of Klopach et al (3,656,166) [both cited by applicant].
The publication of Ebrahim et al in figure 5 teach a polarizer for a bicone antenna, the polariser comprising a polarizer configuration to extend circumferentially around a bicone antenna; and vanes arranged to extend radially away from the bicone antenna, the vanes being oriented obliquely to a linearly polarised electrical field when propagated from the bicone antenna so as to convert electromagnetic waves to or towards circular polarization (figure 5, 20 and section III), wherein radially outward facing ends of the vanes lie on an imaginary curved surface (figure 5), a hub about which the vanes are supported, the hub being arranged for physically and electrically isolating first and second radiating surfaces of the bicone antenna (figure 5).  The publication of Ebrahim et al had been discussed but fail to teach the polariser is a single integral piece that defines, at least in part, the vanes, the imaginary surface is convexlv curved the radially outward facing ends of the vanes lie on an imaginary convexly curved surface and a thickness of the vanes varies with radial distance from the aperture.  However, Klopach et al teach a thickness of the vanes varies with radial distance from the aperture (figures 1-3).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide the publication of Ebrahim et al with a thickness of the vanes varies with radial distance from the aperture for the purpose of increasing efficiency and reliability of a biconical dipole.
Regarding at least in part, the vanes, the imaginary surface is convexlv curved the radially outward facing ends of the vanes lie on an imaginary convexly curved surface.  It would have been obvious before the effective filing date of the claimed invention to a person having 
Regarding teach the polariser is a single integral piece that defines, at least in part, the vanes/hub.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide the publication of Ebrahim et al with the polariser is a single integral piece that defines, at least in part, the vanes/hub for the purpose of reducing the cost and the materials.

Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of Ebrahim et al “Wideband omnidirectional … two approaches” in view of the publication of Andriambeloson et al “A 3D-printed … site” [both cited by applicant].
The publication of Ebrahim et al had been discussed but fail to teach the antenna being formed of a 3D printable plastics material.  However, the publication of Andriambeloson et al teach the antenna being formed of a 3D printable plastics material (abstract, section 2).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide the publication of Ebrahim et al with the antenna being formed of a 3D printable plastics material for the purpose of reducing the weight of the antenna so as to improve the antenna gain.

Allowable Subject Matter
Claims 24, 30 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Lipsky, Rosen et al., Honda et al., Lalezari and Cohen are cited as of interested and illustrated a similar structure to a bicone antenna polarizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

									/THO G PHAN/
								Primary Examiner, Art Unit 2845